
	
		I
		111th CONGRESS
		1st Session
		H. R. 2274
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. McKeon (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. Hoekstra,
			 Mr. Kline of Minnesota,
			 Mr. Bishop of Utah,
			 Mr. McClintock,
			 Mr. Hunter,
			 Mr. Sam Johnson of Texas,
			 Mr. Bartlett,
			 Mr. Linder,
			 Mrs. Myrick,
			 Mr. Hensarling,
			 Mr. Culberson,
			 Mr. Marchant,
			 Mrs. Bachmann,
			 Mr. Lamborn, and
			 Mr. Chaffetz) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To repeal ineffective or unnecessary education programs
		  in order to restore the focus of Federal programs on quality preschool,
		  elementary, secondary, and postsecondary education programs for disadvantaged
		  students and students with disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Priorities in Education Spending
			 Act.
		2.Elementary and
			 secondary education programs
			(a)RepealsThe
			 following provisions of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) are hereby repealed:
				(1)Subpart 3 of part B of title I (20 U.S.C.
			 6381 et seq.; relating to the William F. Goodling Even Start Family Literacy
			 programs).
				(2)Subpart 4 of part B of title I (20 U.S.C.
			 6383; relating to improving literacy through school libraries).
				(3)Section 1504 of part E of title I (20
			 U.S.C. 6494; relating to the Close Up Fellowship program).
				(4)Part F of title I (20 U.S.C. 6511 et seq.;
			 relating to comprehensive school reform).
				(5)Section 2151(b) of
			 subpart 5 of part A of title II (20 U.S.C. 6651(b); relating to school
			 leadership).
				(6)Section 2151(c) of subpart 5 of part A of
			 title II (20 U.S.C. 6651(c); relating to advanced certification or advanced
			 credentialing).
				(7)Subpart 2 of part C of title II (20 U.S.C.
			 6701 et seq.; relating to the National Writing Project).
				(8)Subpart 4 of part
			 C of title II (20 U.S.C. 6721 et seq.; relating to the teaching of traditional
			 American history).
				(9)Part D of title II (20 U.S.C. 6751 et seq.;
			 relating to enhancing education through technology).
				(10)Subpart 4 of part B of title III (20 U.S.C.
			 6961 et seq.; relating to the Emergency Immigrant Education program).
				(11)Section 4129 of subpart 2 of part A of
			 title IV (20 U.S.C. 7139; relating to grants to reduce alcohol abuse).
				(12)Section 4130 of subpart 2 of part A of
			 title IV (20 U.S.C. 7140; relating to mentoring programs).
				(13)Subpart 2 of part D of title V (20 U.S.C.
			 7245; relating to elementary and secondary school counseling programs).
				(14)Subpart 4 of part D of title V (20 U.S.C.
			 7249; relating to smaller learning communities).
				(15)Subpart 5 of part
			 D of title V (20 U.S.C. 7251; relating to the Reading is
			 Fundamental—Inexpensive Book Distribution program).
				(16)Subpart 7 of part
			 D of title V (20 U.S.C. 7255 et seq.; commonly referred to as the Star
			 Schools Act).
				(17)Subpart 8 of part
			 D of title V (20 U.S.C. 7257 et seq.; relating to the Ready to Teach
			 program).
				(18)Subpart 9 of part
			 D of title V (20 U.S.C. 7259 et seq.; commonly referred to as the
			 Foreign Language Assistance Act of 2001).
				(19)Subpart 10 of part D of title V (20 U.S.C.
			 7261 et seq.; commonly referred to as the Carol M. White Physical
			 Education Program).
				(20)Subpart 11 of
			 part D of title V (20 U.S.C. 7263 et seq.; relating to community technology
			 centers).
				(21)Subpart 12 of
			 part D of title V (20 U.S.C. 7265 et seq.; relating to educational, cultural,
			 apprenticeship, and exchange programs for Alaska Natives, Native Hawaiians, and
			 their historical whaling and trading partners in Massachusetts).
				(22)Subpart 14 of part D of title V (20 U.S.C.
			 7269 et seq.; relating to grants to improve mental health of children).
				(23)Subpart 15 of
			 part D of title V (20 U.S.C. 7271; relating to arts in education).
				(24)Subpart 18 of part D of title V (20 U.S.C.
			 7277 et seq.; relating to healthy, high–performance schools).
				(25)Subpart 20 of part D of title V (20 U.S.C.
			 7281 et seq.; relating to additional assistance for certain local educational
			 agencies impacted by Federal property acquisition).
				(26)Subpart 21 of part
			 D of title V (20 U.S.C. 7283 et seq.; commonly referred to as the
			 Women’s Educational Equity Act of 2001).
				(27)Part B of title VII (20 U.S.C. 7511 et
			 seq.; commonly referred to as the Native Hawaiian Education
			 Act).
				(28)Part C of title VII (20 U.S.C. 7541 et
			 seq.; commonly referred to as the Alaska Native Educational Equity,
			 Support, and Assistance Act).
				3.Early Learning
			 Opportunities ActTitle VIII
			 of H.R. 5656 of the 106th Congress (20 U.S.C. 9401 et seq.; 114 Stat. 2763,
			 2763A–77; commonly referred to as the Early Learning Opportunities
			 Act), enacted by section 1 of Public Law 106–554, is hereby
			 repealed.
		4.Higher education
			 programs
			(a)Higher Education
			 Act of 1965The following
			 provisions of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) are
			 hereby repealed:
				(1)Section 317 (20 U.S.C. 1059d; relating to
			 Alaska Native and Native Hawaiian-serving Institutions).
				(2)Subpart 6 of part A of title IV (1070d–31
			 et seq.; relating to Byrd Honors Scholarships).
				(3)Subpart 9 of part
			 A of title IV (20 U.S.C. 1070g et seq.; relating to TEACH Grants).
				(4)Section 432(n) (20
			 U.S.C. 1082(n); relating to Default Reduction Management program).
				(5)Section 428L (20
			 U.S.C. 1078–12; relating to loan repayment for civil legal assistance
			 attorneys).
				(6)Subpart 3 of part
			 A of title VII (20 U.S.C. 1136 et seq.; relating to the Thurgood Marshall Legal
			 Educational Opportunity Program).
				(7)Subpart 1 of part D of title VII (20 U.S.C.
			 1140a et seq.; relating to demonstration projects to support postsecondary
			 faculty, staff, and administrators in educating students with
			 disabilities).
				(8)Part E of title VII (20 U.S.C. 1141;
			 relating to the College Access Challenge Grant program).
				(9)Part C of title
			 VIII (20 U.S.C. 1161c; relating to business workforce partnerships for job
			 skill training in high-growth occupations or industries).
				(10)Part G of title
			 VIII (20 U.S.C. 1161h; relating to the Patsy Mink Fellowship program).
				(11)Part I of title
			 VIII (20 U.S.C. 1161i et seq.; relating to the Early Childhood Education
			 Professional Development and Career Task Force).
				(12)Part J of title
			 VIII (20 U.S.C. 1161j; relating to improving science, technology, engineering,
			 and mathematics education with a focus on Alaska Native and Native Hawaiian
			 students).
				(13)Part K of title VIII (20 U.S.C. 1161k;
			 relating to pilot programs to increase college persistence and success).
				(14)Part M of title VIII (20 U.S.C. 1161m;
			 relating to low tuition).
				(15)Part N of title VIII (20 U.S.C. 1161n et
			 seq.; relating to cooperative education).
				(16)Part P of title VIII (20 U.S.C. 1161p;
			 relating to create bridges from jobs to careers).
				(17)Part Q of title VIII (20 U.S.C.1161q;
			 relating to grant to rural-serving institutions of higher education).
				(18)Part S of title VIII (20 U.S.C. 1161s;
			 relating to training for realtime writers).
				(19)Part V of title VIII (20 U.S.C. 1161v;
			 relating to Modeling and Simulation programs).
				(20)Part W of title VIII (20 U.S.C. 1161w;
			 relating to the path to success).
				(21)Part X of title
			 VIII (20 U.S.C. 1161x; relating to the School of Veterinary Medicine
			 Competitive Grant program).
				(22)Part Z of title VIII (20 U.S.C. 1161z;
			 relating to the Henry Kuualoha Giugni Kupuna Memorial Archives).
				(b)Higher Education
			 Amendments of 1998The
			 following provisions of the Higher Education Amendments of 1998 (Public Law
			 105–244) are hereby repealed:
				(1)Part D of title VIII (20 U.S.C. 1151;
			 relating to the Incarcerated Youth Program).
				(2)Part H of title
			 VIII (20 U.S.C. 1153; relating to the Underground Railroad Educational and
			 Cultural Program).
				(c)Other higher
			 education lawsThe following provisions of law are hereby
			 repealed:
				(1)Section 121 of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4341; relating to Cultural Experiences Grants).
				(2)Section 802 of the
			 Higher Education Opportunity Act (20 U.S.C. 9631; relating to the National
			 Center for Research in Advanced Information and Digital Technologies).
				(3)Section 5(c) of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3704(c); relating to the Minority
			 Serving Institution Digital and Wireless Technology Opportunity
			 Program).
				(4)Part E of title XV
			 of the Higher Education Amendments of 1992 (20 U.S.C. 1070 note; Public Law
			 102–325; relating to B.J. Stupak Olympic Scholarships).
				5.Literacy program
			 for prisonersNotwithstanding
			 the provisions under the heading Safe Schools and Citizenship
			 Education in title III of division F of Public Law 108–447 (118 Stat.
			 3145), the Secretary may not obligate any funds to carry out section 601 of the
			 National Literacy Act of 1991 (Public Law 102–73; 105 Stat. 356; relating to
			 literacy for prisoners).
		6.Loan repayment
			 for prosecutors and public defendersPart JJ of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (section 952 of Public Law 105–244;
			 relating to loan repayment for prosecutors and public defenders) is hereby
			 repealed.
		7.Career and
			 Technical Education ProgramsTitle II of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2371 et seq.) is hereby
			 repealed.
		8.Special Olympics
			 Sport and Empowerment Act of 2004 programSection 3(a) of the Special Olympics Sport
			 and Empowerment Act of 2004 (42 U.S.C. 15001 note; relating to education
			 activities) is hereby repealed.
		9.Head Start Act
			 programSection 657B of the
			 Head Start Act (42 U.S.C. 9852b; relating to Centers of Excellence in Early
			 Childhood) is hereby repealed.
		10.Workforce
			 Investment Act programSection
			 171(e) of the Workforce Investment Act (20 U.S.C. 2916(e); relating to the
			 Energy Efficiency and Renewable Energy Worker Training Program) is hereby
			 repealed.
		11.The National
			 Environmental Education ActThe National Environmental Education Act (20
			 U.S.C. 5501 et seq.) is hereby repealed.
		12.America Competes
			 ActThe following provisions
			 of the America COMPETES Act (20 U.S.C. 9801 et seq.) are hereby
			 repealed:
			(1)Part I of subtitle
			 A of title VI (20 U.S.C. 9811 et seq.; relating to teachers for a competitive
			 tomorrow).
			(2)Section 6131 (20 U.S.C. 9841; relating to
			 promising practices).
			(3)Section 6202 (20
			 U.S.C. 9852; relating to summer term education programs).
			(4)Section 6501 (20
			 U.S.C. 9881; relating to Mathematics and Science Partnership Bonus Grants).
			
